                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                        NO. 4:09-CR-75-D-1



  UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
      V.

  JEFFREY LEE MCCOTTER


       On motion of the Defendant, Jeffrey Lee Mccotter, and for good cause shown, it is hereby

ORDERED that DE 310 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This ___8__ day of June, 2021.




                                    United States District Court Judge
